TuRkey, J.,
delivered the opinion of the court:
After t-he enumeration of articles of property exempt from execution, the Code, at sec. 2111a, provides:
“All of said personal property and homestead shall be exempt front seizure in criminal as well as in civil cases, but not exempt from distress or sale for taxes,” etc. [see Shannon’s Code, secs. 8796 and 3799].
The language of this act makes it clear; the taxes meant in the statute are not taxes originating in or arising out of suits.
The word is-used in reference to' such taxes as are assessed upon polls or property and entered upon the books placed in the hands of the revenue collector. The judgment will be entered here for the value of the property.